NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 10, 2022*
                                  Decided June 13, 2022

                                          Before

                           DIANE S. SYKES, Chief Judge

                           DIANE P. WOOD, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 21-3042

MARTIN J. ZIELINSKI,                             Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District of
                                                 Wisconsin.
       v.
                                                 No. 17-cv-471
WISCONSIN LABOR AND INDUSTRY
REVIEW COMMISSION, et al.,                       Lynn Adelman,
     Defendants-Appellees.                       Judge.



                                        ORDER

        Martin Zielinski appeals from the denial of various motions he filed in the
district court several years after the court entered judgment against him. The district


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3042                                                                           Page 2

judge determined that these motions were frivolous and vexatious, and he imposed a
filing bar on Zielinski. We affirm.

        This appeal arises out of a federal suit that Zielinski filed in 2017 in connection
with a worker’s compensation settlement adjudicated in Wisconsin’s state courts. The
district judge dismissed several of Zielinski’s claims on jurisdictional grounds and
others for failure to state a claim. After Zielinski’s attempt to amend his complaint
failed to address the identified deficiencies, the judge—in December 2017—dismissed
the complaint and entered a final judgment. Zielinski did not appeal. Instead, he
peppered the court with wide-ranging motions and filings that the judge rejected in
April 2018, May 2018, and March 2021, respectively, because Zielinski provided “no
reason to relieve him from the final judgment or to reopen the case.”

       In April 2021, Zielinski filed three more motions seeking to add civil rights
claims, new parties, and “past filings” to the lawsuit. Several defendants opposed the
motions as frivolous and baseless and requested sanctions against Zielinski.

       The judge denied Zielinski’s motions and barred him from further filing in the
case. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). The judge
explained that even if Zielinski’s motions were construed as an attempt to amend his
complaint, any postjudgment amendment presupposed that a motion under Federal
Rule of Civil Procedure 59(e) or 60(b) had first been granted—which was not the case
here. The judge then granted the defendants’ motions for sanctions because Zielinski
hadn’t responded to the motions and, even if he had, he continued to inundate the
docket with frivolous filings that burdened both the defendants and the court.

       On appeal Zielinski asserts that the judge erred by denying him an opportunity
to add claims, join new parties, and submit evidence that had been excluded from the
state courts’ proceedings. But after entry of a final judgment, district courts may not
permit amendment unless the judgment is set aside under Rule 59 or 60. See Vesely v.
Armslist LLC, 762 F.3d 661, 666–67 (7th Cir. 2014). And Zielinski has failed multiple
times to have the judgment set aside.

       Zielinski also challenges the filing bar as unconstitutional. But he waived this
challenge by not responding to the defendants’ motions for sanctions. See Ennin v. CNH
Indus. Am., LLC, 878 F.3d 590, 595 (7th Cir. 2017). Waiver aside, the judge acted well
within his discretion to impose the filing restriction. Courts have the inherent authority
to curb abusive and frivolous litigation by imposing filing restrictions that—as here—
No. 21-3042                                                                          Page 3

are tailored to the abuse. See In re Anderson, 511 U.S. 364, 365-66 (1994); McCready v.
eBay, Inc., 453 F.3d 882, 892 (7th Cir. 2006); Mack, 45 F.3d at 186.

       We have reviewed Zielinski's remaining arguments and none has merit.

                                                                               AFFIRMED